DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.  

Response to Amendment
The Amendment filed 01/21/2021 has been entered.  Claims 14 and 15 were cancelled.  Claims 16 and 18 were previously cancelled.  Claim 22 was added.  Claims 1 – 13, 17, and 19 – 22 remain pending in the application.
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(a) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 21 have been fully considered but are not 
Regarding the argument “Applicant considers Chen fails to disclosure the feature a suspension plate being a square plate structure and having a first surface and an opposite second surface, wherein the suspension plate is permitted to undergo a bending vibration… an outer frame… at least one bracket.. a piezoelectric plate…”, as recited on Pages 11-12 of the Remarks, the Examiner respectfully disagrees. 
Each and every limitation recited in Claims 1 and 21 are taught by Chen and clearly explained in the rejection below.  
The Examiner notes that the Applicant does not specifically point out how the language of the claims patentably distinguishes them from the reference or how the Examiner has incorrectly interpreted the Chen reference, and therefore the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant has pointed out the problems the instant invention solves (related to the rigidity and the error in the vertical direction during assembling the piezoelectric pump) on Pages 12-13 of the Remarks.  This discussion is respectively noted by the Examiner.  However, the Applicant has not specifically point out how the language of the claims patentably distinguishes them from the reference or how the Examiner has incorrectly interpreted the Chen reference.
Accordingly, each and every limitation of Claims 1 and 21 are taught by Chen and the 35 U.S.C. 102 rejection is upheld. 
Regarding the argument that “Claims 2 – 13, 17, 19, 20, and 22 are allowable due to their dependence from independent Claim 1”, as recited on Page 14 of the Remarks, the Examiner 
The 35 U.S.C. 102 rejections of Claims 1 and 21 have been upheld.  There rejections of Claims 2 – 13, 17, 19. 20, and 22 are also upheld. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites “the intelligent home appliance” in line 2.  There is antecedent basis for this limitation in the claim. 
Claim 19 depends from Claim 1.  In the amendment, Claim 1 was amended to delete “wherein the at least one air quality processing device comprises at least one intelligent home appliance…”, as previously recited in lines 8-11. 
For purposes of examination, the Examiner interprets “the intelligent home appliance” in line 2 to be “the at least one air quality processing device further comprises at least one intelligent home appliance, wherein the at least one intelligent home appliance…”.
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Chen et al. (Taiwan Patent Publication TWM525446U, provided by Applicant on IDS filed 06/29/2018, English machine translation provided in Office Action mailed 04/21/2020 and relied upon below).
Regarding Claim 1, Chen shows (Figures 5A and 5B):
An air quality notification device (50), comprising:
an actuating and sensing module (51, 52, 54) comprising a sensor (54) and an actuating device (51), wherein the sensor (54) is disposed near (as illustrated in Figure 5B, 54 is disposed near 51) the actuating device (51) and senses air transmitted by the actuating device (51) to generate air quality information (composition and content of the gas, Page 4, lines 45-46); and
a first communication module (55) electrically connected to (transmitting the detection results of the gases to the drive control module 53 and further transmitting the detection results of the gases to the external device through the transmission module 55, Page 4, lines 49-50; therefore, the first communication module 55 is electrically connected to the actuating and sensing module 51/52/54 via 53) the actuating and sensing module (51, 52, 54) to receive and transmit (the transmission module 55 can be used to detect the gas and the result is transmitted to an external device for further analysis, Page 4, line 47) the air quality information (composition and content of the gas, Page 4, lines 45-46) to a second communication module (the communication module of the external device that or a third communication module…” to recite “… to receive and transmit the air quality information to a second communication module… and a third communication module…”), wherein
the actuating device (51, 53) is a piezoelectric pump (piezoelectrically actuated micro gas pump 51, Page 4, line 44), and the piezoelectric pump (piezoelectrically actuated micro gas pump 51, Page 4, line 44) comprises (as evidenced by Figure 2A):
a fluid inlet plate (111) having at least one inlet (111a), at least one convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) and a central cavity (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows) defining a convergence chamber, wherein the at least one inlet (111a) allows fluid (air) to flow in (intake air in the intake plate 111, Page 3, line 57), and wherein the convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) is disposed corresponding to the at least one inlet (111a) and guides the fluid (air) from the at least one inlet (111a) toward the convergence chamber (fluid channel from 111a to the central opening of 111 
a resonance plate (112) having a central aperture (central hole in 112) and a moveable part (the central portion of 112 surrounding the central hole), wherein the central aperture (central hole in 112) is aligned with the convergence chamber (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows), and the movable part (the central portion of 112 surrounding the central hole) surrounds the central aperture (central hole in 112); and
a piezoelectric actuator (113) aligned with the resonance plate (112) and comprising:
a suspension plate (113a) being a square plate structure (as illustrated in Figure 2A, the component labeled “suspension plate 113a” has a square plate structure, since the four sides of 113a are the same length and the component is a smooth, flat, thin piece of material; the square plate structure of 113a is suspended within 113, as illustrated in Figure 2A) and having a first surface (the bottom surface of 113a on the side of 113b) and an opposite second surface (the top surface of 113a), wherein the suspension plate (113a) is permitted to undergo (113a is permitted to undergo a bending vibration by is suspension within 113, as illustrated in Figure 2A) a bending vibration (a load applied perpendicular to the first or second surface will create a bending vibration of 113a due to the plate’s suspension within 113); 
an outer frame (the exterior portion of 113 surrounding 113a is a frame, as illustrated in Figure 2A) arranged around the suspension plate (113a) ;
at least one bracket (bracket illustrated surrounding 113a in Figure 2A) connected between the suspension plate (113a) and the outer frame (the exterior portion of 113 
a piezoelectric plate (113b), wherein a length of a side (the length of one of the sides of the square 113b) of the piezoelectric plate (113b) is smaller than or equal to (as illustrated in Figure 2A, the sides of 113b are equal in length to the sides of 113a) a length of a side (the length of one of the sides of the square 113a) of the suspension plate (113a), and the piezoelectric plate (113b) is attached on the first surface (the bottom surface of 113a on the side of 113b) of the suspension plate (113a), wherein a voltage (corresponding different voltages, Page 4, line 6) is applied to the piezoelectric plate (113b), the suspension plate (113a) is driven to undergo the bending vibration (a load applied perpendicular to the first or second surface will create a bending vibration of 113a due to the plate’s suspension within 113), wherein
a gap (gap between 112 and 113) is formed between the resonance plate (112) and the piezoelectric actuator (113) to define a first chamber (chamber defined by the gap between 112 and 113) so that the fluid (air) from the at least one inlet (111a) of the fluid inlet plate (111) is converged to the central cavity (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows) along the at least one convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) and flows into the first chamber (chamber defined by the gap between 112 and 113) through the central aperture (central hole in 112) of the resonance plate (112) when the piezoelectric actuator (113) is enabled, whereby the fluid (air) is further transferred through a resonance effect between the piezoelectric actuator (113) and the movable part (the central portion of 112 surrounding the central hole) of the resonance plate (112).

Regarding Claim 2, Chen shows (Figures 5A and 5B):
The air quality notification device (50) further comprises a microprocessor (53; the driving control module controls the operation of the micro gas pump... the detection result is transmitted to the drive control module for recording, Page 2, lines 28-30).

Regarding Claim 3, Chen shows (Figures 5A and 5B):
The air quality notification device (50) further comprises a power source (it is inherent smart watch 50 have a power source to power display 56; further, micro gas pump 51 is a piezoelectrically actuated micro gas pump as a power source for driving and conveying gas, Page 3, line 11).

Regarding Claim 5, Chen shows (Figures 5A and 5B):
The air quality notification device (50) is electrically connected (transmission module can be wireless such as a Wi-Fi module, a Bluetooth module, a Radio Frequency Identification or Near Field Communication module, Page 3, lines 27-28) to an electronic device (external device, Page 4, line 47; external device can be a cloud system, a portable device, a computer system, Page 3, line 31) through the first communication module (55).

Regarding Claim 6, Chen shows (Figures 5A and 5B):
The electronic device (external device, Page 4, line 47; external device can be a cloud system, a portable device, a computer system, Page 3, line 31) is a fixed-type electronic device (a computer system can be a fixed-type electronic device).

Regarding Claim 7, Chen shows (Figures 5A and 5B):
The electronic device (external device, Page 4, line 47; external device can be a cloud system, a portable device, a computer system, Page 3, line 31) is a portable electronic device (a portable device). 

Regarding Claim 8, Chen shows (Figures 5A and 5B):
The portable electronic device (a portable device) is a mobile phone (a portable device such as a mobile phone, Page 3, line 39), a tablet computer (a portable device such as a PDA, Page 3, lines 39-40), or a notebook computer (a portable device such as a laptop computer, Page 3, lines 39-40). 

Regarding Claim 9, Chen shows (Figures 5A and 5B):
The air quality notification device (50) is deposed (as illustrated in Figure 5B, 57 carries 50) on a carrying element (57). 

Regarding Claim 10, Chen shows (Figures 5A and 5B):
The carrying element (57) is a clothing (the strip structure 57 may also be a sleeve, so as to be worn on the wearer, Page 4, line 27) or a belt (belt structure 57). 

Regarding Claim 11, Chen shows (Figures 5A and 5B):
The carrying element (57) is a portable electronic device (57 carries a display screen 56 that may be a touch screen for the wearer to select information to be displayed, and the information can include the detection of the gas, time information, caller ID information, etc., Page 4, lines 41-42; further, 57 can be worn around the chest area of the wearer to 

Regarding Claim 12, Chen shows (Figures 5A and 5B):
The portable electronic device (57 carries a display screen 56 that may be a touch screen for the wearer to select information to be displayed, and the information can include the detection of the gas, time information, caller ID information, etc., Page 4, lines 41-42; further, 57 can be worn around the chest area of the wearer to monitor the wearer’s physiological information such as the user’s heart rate, Page 4, lines 28-29) is a wearable device (a user wear’s 57 around his/her wrist), a watch (time information can be displayed on 57), a smart bracelet (57 can wrap around a wrist like a bracelet and display information selected by the user, such as time and caller ID information).

Regarding Claim 13, Chen shows (Figures 5A and 5B):
The air quality information (composition and content of the gas, Page 4, lines 45-46).is a suspended particle concentration (the gas in the air can be detected by the portable gas detecting device to understand the suspended particle content, Page 3, lines 33-34) or a humidity (the gas in the air can be detected by the portable gas detecting device to understand the humidity, Page 3, lines 33-34)

Regarding Claim 17, Chen shows (Figures 5A and 5B):
The air quality processing device (external device for further analysis, Page 4, line 47) is an air conditioner (the external device 2 such as an air filer, the air conditioner, etc., Page 3, lines 35-36).

Regarding Claim 19, Chen shows (Figures 5A and 5B):
The air quality processing device (external device for further analysis, Page 4, line 47) further comprises at least one intelligent home appliance (the external device 2 such as an air filer, the air conditioner, etc., Page 3, lines 35-36; an air conditioner is an intelligent home appliance), wherein
the at least one intelligent home appliance (the external device 2 such as an air filer, the air conditioner, etc., Page 3, lines 35-36; an air conditioner is an intelligent home appliance) is an air conditioner (the external device 2 such as an air filer, the air conditioner, etc., Page 3, lines 35-36).

Regarding Claim 21, Chen shows (Figures 5A and 5B):
An air quality notification device (5), comprising:
at least one actuating and sensing module (51, 52, 53, 54) comprising at least one sensor (54) and at least one actuating device (51, 53), wherein the sensor (54) is disposed near (as illustrated in Figure 5B, 54 is disposed near 51/53) the actuating device (51, 53) and senses air transmitted by the actuating device (51, 53) to generate at least one air quality information (composition and content of the gas, Page 4, lines 45-46); and
at least one first communication module (55) electrically connected to (transmitting the detection results of the gases to the drive control module 53 and further transmitting the detection results of the gases to the external device through the transmission module 55, Page 4, lines 49-50; therefore, the first communication module 55 is electrically connected to the actuating and sensing module 51/52/53/54) the actuating and sensing module (51, 52, 53, 54) to receive and transmit (the transmission module 55 can be used to detect the or a third communication module…” to recite “… to receive and transmit the air quality information to a second communication module… and a third communication module…”), wherein
the actuating device (51, 53) is a piezoelectric pump (piezoelectrically actuated micro gas pump 51, Page 4, line 44), and the piezoelectric pump (piezoelectrically actuated micro gas pump 51, Page 4, line 44) comprises (as evidenced by Figure 2A):
a fluid inlet plate (111) having at least one inlet (111a), at least one convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) and a central cavity (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows) defining a convergence chamber, wherein the at least one inlet (111a) allows fluid (air) to flow in (intake air in the intake plate 111, Page 3, line 57), and wherein the convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) is disposed corresponding to the at 
a resonance plate (112) having a central aperture (central hole in 112) and a moveable part (the central portion of 112 surrounding the central hole), wherein the central aperture (central hole in 112) is aligned with the convergence chamber (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows), and the movable part (the central portion of 112 surrounding the central hole) surrounds the central aperture (central hole in 112); and
a piezoelectric actuator (113) aligned with the resonance plate (112) and comprising:
a suspension plate (113a) being a square plate structure (as illustrated in Figure 2A, the component labeled “suspension plate 113a” has a square plate structure, since the four sides of 113a are the same length and the component is a smooth, flat, thin piece of material; the square plate structure of 113a is suspended within 113, as illustrated in Figure 2A) and having a first surface (the bottom surface of 113a on the side of 113b) and an opposite second surface (the top surface of 113a), wherein the suspension plate (113a) is permitted to undergo (113a is permitted to undergo a bending vibration by is suspension within 113, as illustrated in Figure 2A) a bending vibration (a load applied perpendicular to the first or second surface will create a bending vibration of 113a due to the plate’s suspension within 113); 
an outer frame (the exterior portion of 113 surrounding 113a is a frame, as illustrated in Figure 2A) arranged around the suspension plate (113a) ;
at least one bracket (bracket illustrated surrounding 113a in Figure 2A) connected between the suspension plate (113a) and the outer frame (the exterior portion of 113 surrounding 113a is a frame, as illustrated in Figure 2A) for elastically supporting the suspension plate (113a); and
a piezoelectric plate (113b), wherein a length of a side (the length of one of the sides of the square 113b) of the piezoelectric plate (113b) is smaller than or equal to (as illustrated in Figure 2A, the sides of 113b are equal in length to the sides of 113a) a length of a side (the length of one of the sides of the square 113a) of the suspension plate (113a), and the piezoelectric plate (113b) is attached on the first surface (the bottom surface of 113a on the side of 113b) of the suspension plate (113a), wherein a voltage (corresponding different voltages, Page 4, line 6) is applied to the piezoelectric plate (113b), the suspension plate (113a) is driven to undergo the bending vibration (a load applied perpendicular to the first or second surface will create a bending vibration of 113a due to the plate’s suspension within 113), wherein
a gap (gap between 112 and 113) is formed between the resonance plate (112) and the piezoelectric actuator (113) to define a first chamber (chamber defined by the gap between 112 and 113) so that the fluid (air) from the at least one inlet (111a) of the fluid inlet plate (111) is converged to the central cavity (opening in the center of 111 that aligns with the opening in 112 which air from 111a flows) along the at least one convergence channel (fluid channel from 111a to the central opening of 111 corresponding to the opening in 112) and flows into the first chamber (chamber defined by the gap between 112 and 113) through the central aperture (central hole in 112) of the resonance plate (112) when the piezoelectric actuator (113) is enabled, whereby the fluid (air) is further transferred 

Regarding Claim 22, Chen shows (Figures 5A and 5B):
The air quality processing device (external device for further analysis, Page 4, line 47) comprises at least one intelligent home appliance (the external device 2 such as an air filter, the air conditioner, etc., Page 3, lines 35-36; an air conditioner is an intelligent home appliance), wherein when an air quality processing mechanism (opens the cold, heat, or air filter function by itself, Page 4, line 36) is performed, the at least one intelligent home appliance (the external device 2 such as an air filter, the air conditioner, etc., Page 3, lines 35-36; an air conditioner is an intelligent home appliance) is turned on (the air conditioner must be first turned on to perform heating and cooling functions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Taiwan Patent Publication TWM525446U, provided by Applicant on IDS filed 06/29/2018, English machine translation provided in Office Action mailed 04/21/2020 and relied upon below), as recited in Claim 3 above, in view of Script (U.S. Pre-Grant Publication No. 2018/0092555).
Regarding Claim 4, Chen shows (Figures 5A and 5B):
The air quality notification device (50) further comprises the power source (it is inherent smart watch 50 have a power source to power display 56).
However, Chen lacks showing the power source is a graphene battery.
Script teaches (Figure 1):
It is known in the portable electronic device (21) art for a power source (39) to be a graphene battery (Paragraph 0031).
Further, the power source (39) is rechargeable (Paragraph 0031). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the power source shown by Chen to be a graphene battery, as taught by Script, so the power source can be easily recharged.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Taiwan Patent Publication TWM525446U, provided by Applicant on IDS filed 06/29/2018, English machine translation provided in Office Action mailed 04/21/2020 and relied upon below), as recited in Claim 1 above, in view of Monkkonen et al. (U.S. Pre-Grant Publication No. 2018/0087791).
Regarding Claim 20, Chen shows (Figures 5A and 5B):
The air quality information (composition and content of the gas, Page 4, lines 45-46).
However. Chen lacks showing the air quality information is at least one selected from the group consisting of virus information, bacterial information, microbiological information, and combinations thereof.
Monkkonen teaches (Figure 1):
It is known to detect bacteria or other harmful fine particles in the air intake with a sensor (Paragraph 0091). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air quality information shown by Chen to include bacterial information, as taught by Monkkonen, to increase the health of the user by sensing and notifying the user of any harmful particles in the air. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746